IN THE SUPREME COURT OF THE STATE OF DELAWARE

    WARREN DAMUS,1              §
                                §                    No. 138, 2019
        Respondent Below,       §
        Appellant,              §                    Court Below—Family Court
                                §                    of the State of Delaware
        v.                      §
                                §                    File Nos. CN16-03689
    DEPARTMENT OF SERIVCES FOR, §                              17-10-12TN
    CHILDREN, YOUTH, AND THEIR  §                    Pet. Nos. 16-16922
    FAMILIES (DSCYF/DFS)        §                              17-32689
                                §
        Petitioner Below,       §
        Appellee.


                                Submitted: November 6, 2019
                                Decided: November 12, 2019

Before SEITZ, Chief Justice; VAUGHN and TRAYNOR, Justices.

                                          ORDER

         This 12th day of November, 2019, after careful consideration of the parties’

briefs and the record on appeal, it appears to the Court that the judgment of the

Family Court should be affirmed on the basis of and for the reasons stated in its

March 4, 2019 Order.




1
    The Court previously assigned a pseudonym to the appellant under Supreme Court Rule 7(d).
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                              BY THE COURT:


                              /s/ Gary F. Traynor
                              Justice